Citation Nr: 0525859	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  95-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound to the right knee.   
 
3.  Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound to the left knee.   
 
4.  Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound to the right thigh.   
 
5.  Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound to the right leg.   
 
6.  Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound to the left leg.   
 
7.  Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound to the left chest wall.   
 
8.  Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound to the left arm.  

9.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the left temporal 
region.   
 
10.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from September 1966 to 
December 1969.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from March 1995 and February 1997 RO rating 
decisions.  The March 1995 RO decision, in pertinent part, 
denied an increase in a 10 percent rating for PTSD.  A 
temporary total hospitalization rating (38 C.F.R. § 4.29) for 
PTSD was also granted at that time.  

The February 1997 RO decision, in pertinent part, denied an 
increase in a 10 percent rating for residuals of a shell 
fragment wound to the right knee; denied an increase in a 10 
percent rating for residuals of a shell fragment wound to the 
left knee; denied an increase in a 10 percent rating for 
residuals of a shell fragment wound to the right thigh; 
denied an increase in a 10 percent rating for residuals of a 
shell fragment wound to the right leg; denied an increase in 
a 10 percent rating for residuals of a shell fragment wound 
to the left leg; denied an increase in a 10 percent rating 
for residuals of a shell fragment wound to the left chest 
wall; denied an increase in a 10 percent rating for residuals 
of a shell fragment wound to the left arm; denied an 
increased (compensable) rating for residuals of a shell 
fragment wound to the left temporal region; and denied a 
claim for a TDIU rating.  The veteran provided testimony at a 
personal hearing at the RO in January 1999.  In March 2001, 
the Board remanded this appeal for further development.  

In April 2003, the Board remanded this appeal to schedule the 
veteran for a Travel Board hearing at the RO.  In November 
2003, the Board again remanded this appeal to schedule the 
veteran for a Travel Board hearing and to clarify the 
veteran's representation in this matter.  In August 2004, the 
veteran testified at a Travel Board hearing at the RO.  

The Board notes that at the August 2004 hearing, the veteran 
raised the issue of entitlement to service connection for 
headaches and dizziness, claimed as secondary to his service-
connected residuals of a shell fragment wound to the left 
temporal region.  The Board observes that a November 2001 VA 
neurological examination report related diagnoses including 
headaches that may be related to a history of head trauma and 
dizziness with an unclear etiology.  Additionally, at the 
August 2004 hearing as well as in statements received in 
October 2003, May 2004, and October 2004, the veteran raised 
further issues including entitlement to an increased rating 
for diabetes mellitus, and entitlement to service connection 
for an eye disorder, a heart disorder, and for bilateral 
hearing loss.  Such issues are not before the Board at this 
time and are referred to the RO for appropriate action.  

The present Board decision addresses the issue of entitlement 
to an increase in a 10 percent rating for PTSD.  The issues 
of entitlement to increased ratings for residuals of shell 
fragment wounds to the right knee, left knee, right thigh, 
right leg, left leg, left chest wall, left arm, and left 
temporal region, as well as the issue of entitlement to a 
TDIU rating, are the subject of the remand at the end of the 
decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in this decision has been developed and 
the veteran has received the required notice.  

2.  The veteran's service-connected PTSD is productive of a 
definite degree of social and industrial impairment, and is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to various symptoms.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD have been met.  
38 U.S.CA. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Effective November 7, 1996, during the course of the 
veteran's claim, the regulations pertaining to evaluating 
mental disorders were revised.  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000, 65 Fed. Reg.  
33422(2000).

The old criteria, in effect prior to November 7, 1996, 
provided that a 10 percent rating is warranted for PTSD when 
such condition meets less than the criteria for a 30 percent 
rating, with emotional or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  [For the purpose of rating under the old 
criteria, the term "definite" has been construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a large degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994).]  
A 50 percent rating requires that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the new criteria, which became effective on November 7, 
1996, a 10 percent rating is warranted for PTSD where there 
is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 is meant to reflect the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A 61 to 70 GAF score indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has been some meaningful 
interpersonal relationships.  An examiner's classification of 
the level of psychiatric impairment at the moment of 
examination, by words or by a GAF score, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned.  The percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95, 
60 Fed. Reg. 43186 (1995).  

The most recent November 2001 VA psychiatric examination 
report noted that the veteran's main current complaint was 
actually dizzy spells.  He reported that he suffered from 
dizzy spells everyday and that they would occur almost every 
hour.  The veteran stated that he had not worked for three 
years because of headaches and dizziness.  He also noted that 
for the past seven to eight months, he had been waking up at 
night in a sweat.  The veteran indicated that he frequently 
thought about Vietnam and that he flew off the handle every 
once in a while.  He stated that, at one time, he had a 
factory that employed eighty-two people, but that it went out 
of business in 1995.  He stated that he had not worked in 
three years and that he did try working as a sander, but that 
because of problems with his elbow and right knee, he could 
no longer do the work.  It was noted that the veteran had 
been married for twelve years, that he had a son by his wife, 
and that he had four other grown children.  The veteran 
reported that he was an ordained minister and that he went to 
college for a year in 1998.  He also indicated that he 
preached for two years, but that he had to give it up due to 
dizzy spells.  The veteran noted that he did watch television 
and that he would clean up the house.  

The examiner reported that the veteran was casually dressed 
and properly groomed and that he exhibited no unusual 
behavior or psychomotor activity.  The examiner indicated 
that his speech was normal in rate and volume, that his 
attitude was cooperative, and that his mood was alexithymic.  
It was noted that alexithymic mood reflected noticeable 
difficulty differentiating and describing feelings and was 
also a way of communicating affective distress through 
somatic language.  The examiner stated that the veteran's 
affect was restricted, that there was no evidence for ongoing 
hallucinations, and that there was no delusional content 
solicited.  It was reported that in 1994, when the veteran 
was hospitalized at a VA facility, he was noted to be 
considerably paranoid.  The examiner indicated that the 
veteran's responses were goal directed and relevant, that his 
memory was intact, and that orientation to person, place, and 
time, was within normal limits.  The examiner noted that the 
veteran's insight was slightly developed and that his 
judgment was considered fair.  

The impression was PTSD, chronic; opioid (heroin) dependence 
in full, sustained remission; cannabis abuse, in full, 
sustained remission; and cocaine abuse, in full, sustained 
remission.  A global assessment of functioning (GAF) score of 
50 was assigned.  The GAF score due solely to PTSD was noted 
to be 60.  The examiner commented that the veteran continued 
to exhibit evidence of PTSD and that his GAF would be 60 when 
rated by itself.  The examiner remarked that, overall, the 
veteran's GAF was lower, at 50, which took into consideration 
his problem with vertigo plus physical limitations due to 
degenerative joint disease of his left wrist and left elbow.  
The examiner stated that the veteran was not given a 
diagnosis of adult antisocial behavior because his criminal 
activity following his discharge from the service was 
presently a moot issue and not a matter of clinical 
attention.  It was noted that vertigo was the veteran's most 
pressing problem, and if no organic explanation could be 
found for it, it could be considered psychosomatic.  

Other recent treatment records show treatment for PTSD.  A 
September 1996 VA psychiatric examination report noted that 
the veteran had been treated for four weeks on a psychiatric 
ward at a VA hospital in October 1994 for problems including 
attempted suicide.  It was reported that the veteran denied a 
history of hallucinations and that he admitted to a remote 
history of attempting homicide by choking individuals and 
throwing bricks at them.  The veteran also admitted to a 
remote history of suicide attempts by pulling the trigger of 
a gun, but that it misfired.  It was noted that the veteran 
denied recent thoughts of homicide or suicide.  The veteran 
stated that his last drug abuse, including intravenous drug 
abuse, was in 1980.  He denied a history of alcohol abuse and 
reported that he dreamed of combat at least twice a week and 
that he, consequently, experienced insomnia.  The veteran 
indicated that he had two years college credit, that he had 
been married for seven years and fathered five children, and 
that he was last employed in 1996 by a factory, a family 
business.  He stated that his father made him leave because 
he didn't trust him with a knife.  The veteran reported that 
sudden loud noises such as firecrackers would make him get 
down and hide.  

The examiner reported that the veteran was appropriately 
dressed, adequately groomed, and exhibited no unusual motor 
activity.  The examiner indicated that the veteran's speech 
was unremarkable with no flight of ideas or looseness of 
associations.  The examiner stated that the veteran's mood 
and affect were anxious and irritable.  It was noted that the 
veteran denied hallucinations, that he expressed no clearly 
identifiable delusions, and that he denied homicidal or 
suicidal thoughts.  The examiner reported that the veteran 
was oriented to person, place, situation, and time, and that 
his remote, recent and immediate recall were good.  The 
examiner indicated that the veteran's judgment to avoid 
common danger was adequate, that his abstracting ability was 
adequate, and that his insight was fair.  The examiner 
commented that the veteran gave a history consistent with 
PTSD.  

In a May 1998 addendum to the September 1996 VA psychiatric 
examination report, the examiner remarked that based on that 
examination, the veteran's GAF score was 60.  The examiner 
indicated that with regard to his contradictory statements 
such as reporting a hospital admission in 1994 for attempted 
suicide and a history of attempted homicide by choking 
individuals, and his then denying homicidal or suicidal 
thoughts at the examination, that the denial of homicidal or 
suicidal thoughts was made under the portion of the 
examination entitled "mental status."  The examiner stated 
that "mental status" referred to the veteran's status at 
that time, meaning, during the interview and that it in no 
way referred to his status prior to entering the examination 
room.  It was noted that, therefore, no changes would be made 
in the statements.  

A prior December 1994 VA psychiatric examination report 
indicated similar symptomatology.  The examiner reported that 
the veteran was appropriately dressed, that he was adequately 
groomed, and that he exhibited no unusual motor activity.  It 
was noted that there were no flights of ideas, looseness of 
associations, or speech impairment.  The examiner indicated 
that the veteran's mood and affect were irritable.  It was 
noted that the veteran expressed no identifiable delusions, 
and that he denied homicidal or suicidal thoughts.  The 
examiner reported that the veteran was precisely oriented to 
person, place, situation, and time, and that his remote, 
recent, and immediate, recall were good.  The examiner noted 
that the veteran's judgment to avoid common danger was 
adequate, that his abstracting ability was adequate, and that 
his insight was limited.  The examiner indicated that the 
veteran satisfied the criteria need for a diagnosis of PTSD.  
Additionally, an October 1994 VA hospital summary related 
diagnoses including PTSD.  A GAF score of 60/75 was assigned 
at that time.  

The medical evidence shows that the veteran's last 
psychiatric hospitalization for PTSD was more than a decade 
ago in October 1994.  The veteran has received outpatient 
treatment for PTSD since that time.  The most recent VA 
psychiatric examination, as well as the September 1996 VA 
psychiatric examination, to include the May 1998 addendum, 
have indicated GAF scores of 60, suggesting moderate 
symptoms.  Although the veteran has been employed in the 
past, he reported at the time of the November 2001 VA 
psychiatric examination, that he has not been employed for 
three years.  It was also noted that he had been married for 
twelve years and that he had five children.  The Board 
observes that the examiner, pursuant to the November 2001 
examination, specifically indicated that the veteran's GAF 
score for PTSD, alone, was 60.  The examiner did note that 
his overall GAF score was lower, 50, which took into 
consideration his problems with vertigo and physical 
limitations due to degenerative joint disease of the left 
wrist and elbow.  A GAF score of 50 is suggestive of serious 
social and occupational impairment (such as no friends or 
unable to hold a job).  

Viewing all the evidence, the Board finds that there is a 
reasonable basis for finding that the veteran's PTSD produces 
definite social and industrial impairment (old rating 
criteria for a 30 percent rating), and that it is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to various symptoms (new rating 
criteria for a 30 percent rating), supporting an increased 
rating to 30 percent.  

The Board cannot conclude based on the psychiatric 
symptomatology that his PTSD alone is more than 30 percent 
disabling under either the old or new rating criteria.  Under 
the old criteria, an increased rating of 50 percent requires 
that the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reasons of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  As noted 
above, the most recent examination reports have noted GAF 
scores in the moderate range.  The evidence is consistent 
with no more than a definite degree of social and industrial 
impairment and does not rise to the level of a considerable 
social or industrial impairment.  The veteran was oriented, 
with memory intact, without delusions or hallucinations, and 
with adequate judgment.  These characteristics are more 
indicative of a definite level of social and industrial 
impairment.

As to the new criteria, the evidence does not indicate that 
the veteran's PTSD alone is productive of occupational and 
social impairment with reduced reliability and productivity 
due to various symptoms, as required for a 50 percent 
schedular rating.  For example, the veteran has not been 
shown to have such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; and impaired abstract thinking; which are 
indicative of such a rating.  No medical evidence would 
support such a finding.  All the medical evidence cited above 
would only provide negative evidence against the claim for a 
rating above 30 percent.  

Thus an increased rating to 30 percent for PTSD is granted.  
The Board has considered the benefit-of-the-doubt rule in 
making the current decision.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice:  (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a March 1995 
statement of the case, a March 1997 supplemental statement of 
the case, a January 1999 RO hearing, a July 1999 supplemental 
statement of the case, a September 2001 letter, a November 
2002 supplemental statement of the case, a November 2002 
supplemental statement of the case, a February 2003 
supplemental statement of the case, and at the Board hearing 
in August 2004, the veteran was effectively furnished notice 
of the types of evidence necessary to substantiate his claim 
for an increase in a 10 percent rating for PTSD as well as 
the types of evidence VA would assist him in obtaining.  He 
has received multiple copies of the text of 38 C.F.R. 
§ 3.159.  Therefore, the Board finds that he has been 
properly notified pursuant to the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board notes that the Court in Pelegrini, supra, also 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case the initial AOJ 
decision was made prior to enactment of the VCAA.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  The 
timing of the notice was non-prejudicial in this case.  In 
this regard, the veteran has been notified of the applicable 
laws and regulations that set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decisions, the statement of the case, and the 
supplemental statements of the case, the January 1999 RO 
hearing and the August 2004 Board hearing, have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been substantially met.  Any deficiencies 
constitute no more than harmless error.  

There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. (2005).

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information.  The 
Board remanded this case to assist the veteran, and a VA 
examination was preformed.  Therefore, further delay in the 
adjudication of this case is not warranted.  


ORDER

An increased rating of 30 percent, but not greater, for PTSD 
is granted.  


REMAND

The other issues on appeal are entitlement to an increase in 
a 10 percent rating for residuals of a shell fragment wound 
to the right knee; entitlement to an increase in a 10 percent 
rating for residuals of a shell fragment wound to the left 
knee; entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound to the right thigh; 
entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound to the right leg; 
entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound to the left leg; 
entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound to the left chest wall; 
entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound to the left arm; 
entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound to the left temporal 
region; and entitlement to a TDIU rating.  

This case was previously remanded by the Board in March 2001 
as well as in April 2003 and November 2003.  The remands in 
April 2003 and November 2003 were essentially for procedural 
matters, such as scheduling a Travel Board hearing.  The 
March 2001 remand was, partly, for the veteran to be afforded 
VA examinations as to his service-connected shell fragment 
wound residuals of the right knee, left knee, right thigh, 
right leg, left leg, left chest wall, left arm, and left 
temporal region.  The remand specifically indicated, as to 
orthopedic and other appropriate examinations, that affected 
muscle groups must be identified.  

The Board observes that the RO has solely identified muscle 
groups in regard to the veteran's shell fragment wounds to 
the right thigh (Muscle Group XIII), right leg (Muscle Group 
X), and left leg (Muscle Group X).  Muscle groups as to the 
veteran's service-connected residuals of a shell fragment 
wound to the right knee, left knee, left chest wall (if 
appropriate), and left arm, have not been identified.  

The veteran was last afforded VA orthopedic, neurological, 
and respiratory and scars examinations in November 2001.  The 
Board notes that the examiner(s) pursuant to such 
examinations did not identify any of the muscle groups 
associated with the veteran's multiple service-connected 
residuals of shell fragment wounds.  Thus, the case must 
again be remanded to identify the appropriate muscle groups 
associated with the veteran's multiple shell fragment wounds.  
See Stegall v. West, 11 Vet.App. 268 (1998).  

Additionally, the Board notes that November 2001 VA 
respiratory and scars examination report did not specifically 
indicate the length and width of the veteran's numerous 
scars.  The scars were essentially described in terms of 
length only.  The Board also observes that the VA examiner 
noted that three scars were tender.  The examiner 
specifically stated that the scars on the left ankle, left 
arm, and left elbow were tender.  The examination report also 
did not include unretouched color photographs.  

Further, the Board notes that there have been recent changes 
to rating criteria concerning scars subsequent to the 
November 2001 examination.  Also, there is no specific 
indication that the RO considered whether the veteran was 
entitled to separate ratings for superficial scars that were 
painful on examination and for a scars indicative of 
disfigurement under Diagnostic Codes 7800 to 7805.  See 
Esteban v. Brown, 6 Vet.App. 259 (1994).  

Additionally, at the August 2004 Board hearing, the veteran's 
representative requested that the veteran be afforded more 
recent examinations.  Given such factors, it is the judgment 
of the Board that the duty to assist the veteran with his 
claim includes providing him with a current VA examination(s) 
and addressing the issue of separate ratings as noted above.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Accordingly, these issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Have the veteran undergo VA 
examination(s) to determine the severity 
of service-connected residuals of shell 
fragment wounds to the right knee, left 
knee, right thigh, right leg, left leg, 
left chest wall, left arm, and left 
temporal region.  The claims folder must 
be provided to and reviewed by the 
examiner(s).  Based on a review of 
historical medical records and current 
examination findings, the examiner(s) 
should specifically state whether each of 
the service-connected shell fragment 
wounds involves muscle damage.  If muscle 
injuries associated with the wounds are 
found, the examiner(s) should name the 
muscle and muscle group number for each, 
and should assess the severity of any 
muscle injuries.  

Related wound scars should be described 
under the old and new scar rating 
criteria, including the new criteria of 
Diagnostic Codes 7800 to 7805.  
Specifically, the examiner(s) should 
provide accurate measurements of sizes of 
affected areas (to include length and 
width measurements), indicate whether the 
scars are deep or superficial (i.e. 
whether there is any underlying soft 
tissue damage), indicate whether the 
scars are unstable (i.e. whether for any 
reason there is frequent loss of cover of 
skin over the scars), indicate whether 
the scars are painful on examination, and 
indicate whether and to what extent there 
is any limitation of motion due to the 
scars.  Unretouched color photographs of 
each of the veteran's shell fragment 
wound scars should be provided.  The 
examiner(s) should also detail all 
current functional impairment from the 
residuals of shell fragment wounds.  

The examiner(s) should specifically 
provide an opinion as to whether the 
veteran would be unable to obtain or 
retain employment due solely to his 
service-connected disorders, if his other 
nonservice-connected disorders were not 
present.

2.  Thereafter, review the veteran's 
claims for entitlement to increased 
ratings for residuals of shell fragment 
wounds to the right knee, left knee, right 
thigh, right leg, left leg, left chest 
wall, left arm, left temporal region (to 
include whether separate ratings are 
indicated under the appropriate diagnostic 
codes for scars), and his claim for 
entitlement to a TDIU rating.  If the 
claims are denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and allow an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


